Citation Nr: 1512565	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  05-06 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In prior May 2009, December 2011, February 2013, and April 2014 actions, the Board remanded the issue of entitlement to a TDIU for additional development.  

In a March 2015 written brief presentation, the representative waived agency of original jurisdiction consideration of evidence submitted by the Veteran.  38 C.F.R. § 20.1304 (2014).

In a December 2012 written brief presentation, the representative raised the issue of entitlement to two separate compensable ratings for bilateral radiculopathy from the service-connected degenerative disc disease of the lumbar spine.  A December 2013 rating decision adjudicated the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine but did not address any neurological impairment or whether separate compensable ratings for bilateral radiculopathy were warranted.  Therefore, the issue of entitlement to two separate compensable ratings for bilateral radiculopathy from the service-connected degenerative disc disease of the lumbar spine has been raised and is still pending.

The issue of entitlement to two separate compensable ratings for bilateral radiculopathy from the service-connected degenerative disc disease of the lumbar spine has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

One of the Veteran's service-connected disabilities is asthma.  The VA psychiatrist who rendered medical opinions in July and August 2013 on employability did not address the service-connected asthma.  Therefore, a VA examination is necessary to ascertain the impact, if any, that the Veteran's asthma has on the Veteran's to obtain or maintain gainful employment.  .

Given that VA determined in June 2005 that the Veteran was entitled to VA vocational rehabilitation benefits but determined that it was reasonably feasible for him to achieve a vocational goal, the AOJ should obtain the appellant's VA vocational rehabilitation file.  Such records may be relevant to the Veteran's claim for a total rating due to individual unemployability.  

The electronic records contain many records pertaining to the Veteran's claim for Social Security disability benefits.  In January 2008, the request for the appellant's records from the Social Security Administration was forwarded to the module, which would request the folder from the Federal Records Center.  In February 2008, the RO determined the available records from the Social Security Administration were not pertinent to the TDIU claim because the records were primarily VA treatment records that were previously considered.  The decision granting Social Security disability benefits refers to evidence that is not in the electronic record and thus not submitted to VA by the Social Security Administration.  Therefore, it is unclear whether the RO obtained all available records from the Social Security Administration and another attempt to obtain those records should be made.

In March 2007, the Veteran authorized the release of records from Dr. Crawford.  No attempt was made to obtain these records, and the AOJ should now attempt to obtain them.

As noted in the introduction section, the issue of entitlement to two separate compensable ratings for bilateral radiculopathy from the service-connected degenerative disc disease of the lumbar spine has been raised in the December 2012 written brief presentation.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned increased rating issue is inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.  The AOJ should document all efforts to obtain the appellant's VA vocational rehabilitation file.

2.  The AOJ should ask the Veteran to identify all treatment for his posttraumatic stress disorder (PTSD), degenerative disc disease of the lumbar spine and any associated radiculopathy, his bilateral knee disorders, asthma, left temple scar, laceration of the right thumb, and bilateral hearing loss, and attempt to obtain any identified records.  The AOJ should attempt to obtain all records from Dr. Crawford from 2006 to the present.

3.  The AOJ should contact the Social Security Administration and attempt to obtain a copy of all records pertaining to the Veteran's claim for disability benefits.  The AOJ should document all efforts to obtain these records.

4.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the claim of entitlement to two separate compensable ratings for bilateral radiculopathy from the service-connected degenerative disc disease of the lumbar spine.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to an increased rating if he perfects a timely appeal.

5.  Thereafter, schedule the Veteran for an examination examinations by an appropriate medical professional or medical professionals to determine whether he is unemployable due to service-connected disabilities.  The claims folder, to include the May 2005 vocational assessment and June 2005 memorandum on vocational rehabilitation, is to be made available to the examiner or examiners to review.  The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD, degenerative disc disease of the lumbar spine at L4-L5 and L5-S1 with any associated radiculopathy, left knee chondromalacia patellae, residuals of a right knee partial meniscectomy, asthma, left temple scar, laceration of the right thumb, and bilateral hearing loss.

The examiner or examiners must address the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected PTSD, degenerative disc disease of the lumbar spine at L4-L5 and L5-S1 with any associated radiculopathy, left knee chondromalacia patellae, residuals of a right knee partial meniscectomy, asthma, left temple scar, laceration of the right thumb, bilateral hearing loss, and any other disability for which the AOJ grants entitlement to service connection. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinions cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, readjudicate the issue on appeal with consideration of the additional evidence of record since the January 2015 supplemental statement of the case.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

